 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 1:08-CR-0059 AWI-1
10                            Plaintiff
                                                          ORDER ON MOTION TO REDUCE
11                  v.                                    SENTENCE UNDER THE FIRST STEP
                                                          ACT
12   ALFREDO JOSE NUNO,
13                            Defendant                   (Doc. No. 173)
14

15          On November 2, 2009, Defendant pled guilty pursuant to a plea agreement to conspiracy to
16 manufacture and distribute methamphetamine and aiding and abetting (21 U.S.C. §§ 841(a)(1) and

17 841(b)(1)(A) and 18 U.S.C. § 2). See Doc. Nos. 114, 121. On February 22, 2010, Defendant was

18 sentenced to 262 months imprisonment and 60 months of supervised release. See Doc. Nos. 135,

19 136. On March 8, 2016, Defendant’s sentence was reduced by stipulation to 210 months

20 imprisonment, pursuant to 18 U.S.C. § 3582. See Doc. No. 171.

21          On April 1, 2019, Defendant filed a letter asking whether he is eligible for relief under the
22 First Step Act. The Court will liberally construe the letter as a motion to reduce sentence under

23 the First Step Act. See United States v. Gonzalez-Oseguera, 2019 U.S. Dist. LEXIS 44443, *2 (D.

24 Haw. Mar. 18, 2019) (construing a letter asking about eligibility for relief under the First Step Act

25 as a motion for relief).

26          Section 404 of the First Step Act is the only section that applies retroactively to a sentence
27 imposed prior the First Step Act’s enactment. See id.; Willingham, 2019 U.S. Dist. LEXIS 36869,

28 *6 (S.D. Fla. Mar. 6, 2019); United States v. Drayton, 2019 U.S. Dist. LEXIS 19409, *5 (D. Kan.
 1 Feb. 6, 2019). However, § 404 does not apply to offenses involving methamphetamine. See

 2 Gonzalez-Oseguera, 2019 U.S. Dist. LEXIS 44443 at *3; United States v. Matthews, 2019 U.S.

 3 Dist. LEXIS 43743, *4 (Mar. 18, 2019). Because Defendant was convicted of crimes involving

 4 methamphetamine, he is ineligible for relief under § 404. See id. Therefore, Defendant’s motion

 5 to reduce sentence under the First Step Act will be denied.

 6

 7                                              ORDER
 8         Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to reduce sentence
 9 under the First Step Act (Doc. No. 173) is DENIED.

10
     IT IS SO ORDERED.
11

12 Dated: April 3, 2019
                                               SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
